

115 HRES 847 IH: Expressing the sense of the House of Representatives on support for Georgia.
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 847IN THE HOUSE OF REPRESENTATIVESApril 25, 2018Mr. Conaway submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives on support for Georgia.
	
 Whereas Georgia is a valued friend of the United States and has repeatedly demonstrated its commitment to advancing the mutual interests of both countries, including the deployment of Georgian forces as part of the International Security Assistance Force (ISAF) led by the North Atlantic Treaty Organization (NATO) in Afghanistan and the Multi-National Force in Iraq;
 Whereas the European Deterrence Initiative builds the partnership capacity of Georgia so it can work more closely with the United States and NATO, as well as provide for its own defense;
 Whereas in addition to the European Deterrence Initiative, Georgia’s participation in the NATO initiative Partnership for Peace is paramount to interoperability with the United States and NATO, and establishing a more peaceful environment in the region; and
 Whereas despite the losses suffered, as a NATO partner of ISAF, Georgia is committed to the Resolute Support Mission in Afghanistan with the fourth-largest contingent on the ground: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms United States support for Georgia’s sovereignty and territorial integrity within its internationally-recognized borders, and does not recognize the independence of the Abkhazia and South Ossetia regions currently occupied by the Russian Federation; and
 (2)supports continued cooperation between the United States and Georgia and the efforts of the Government of Georgia to provide for the defense of its people and sovereign territory.
			